Title: From Thomas Jefferson to St. George Tucker, 25 December 1808
From: Jefferson, Thomas
To: Tucker, St. George


                  
                     Dear Sir 
                     
                     Washington Dec. 25. 08
                  
                  Approaching now the end of my administration, I have thought it just to cease making any new appointments to office which can possibly be put off to the 4th. of March, in order that my successor may select his own tools. the appointment which has been the subject of a correspondence between us not ending till the 3d. of March, must of course lie over. knowing the dispositions of my successor in this particular case, I have no doubt of his desire to act in the case as I did: but as it is understood that the negative was with a view to condemn the principle, perhaps he may think himself precluded from the attempt. still it may be well to act on the hint in my letter of Dec. 8. a recommendation from you, confined strictly to the character of the person recommended will come with weight. I must observe at the same time that the competitors are numerous. I feel extreme regret that an effort, made on motives which all mankind must approve, has failed in an object so much desired. I spared nothing to promote it. I pray you to be assured of my friendship & respect.
                  
                     Th: Jefferson
                     
                  
               